Mo.uui -iq
                                          P'O.&o* \dL30g
                                      C/ipitqi SraTtori
                                     (\wbTlM ?Tt)Cn$ Iftin

                  0(tf£   1-2L-I&




  cufci< ,   or ^ flu EST TO f^ouJ the- ^Tu5 of -^ p^
             Co^.moN ^£AOW),^fley uj^t of ,-m^s ^^
             Wiy fiuo Urn-, th„ cou.t IM 0,CMfi„
                                                                OULO
             6c Gar/my Rpmafneo,


                                               (i-£SP£CT-FuUy}
E{JGm OanNUL -JfC^lLisng
                                                            (Vui//A



                                                        s

                                       JAN 3 o 201§

                                    AbslAcosta, Clerk